United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2880
                                   ___________

Juan Mendoza-Mejia,                      *
                                         *
             Petitioner,                 *
                                         * Petition for Review of
      v.                                 * an Order of the Board
                                         * of Immigration Appeals.
                    1
Eric H. Holder, Jr., Attorney General of *
the United States; Janet Napolitano,2    *    [UNPUBLISHED]
Secretary of the Department of           *
Homeland Security,                       *
                                         *
             Respondents.                *
                                   ___________

                             Submitted: October 29, 2009
                                 Filed: November 3, 2009
                                 ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.



      1
       Eric H. Holder, Jr. has been appointed to serve as Attorney General of the
United States, and is substituted as respondent pursuant to Federal Rule of Appellate
Procedure 43(c).
      2
      Janet Napolitano has been appointed to serve as Secretary of the Department
of Homeland Security, and is substituted as respondent pursuant to Federal Rule of
Appellate Procedure 43(c).
       Juan Mendoza-Mejia, a citizen of Guatemala, petitions for review of an order
of the Board of Immigration Appeals. Because substantial evidence supports the
Board’s determination that Mendoza-Mejia was not subjected to past persecution and
does not have a well-founded fear of future persecution in Guatemala, we deny review
of Mendoza-Mejia’s claims for asylum, withholding of removal, and relief under the
Convention Against Torture. See Zacarias-Velasquez v. Mukasey, 509 F.3d 429, 432-
34 (8th Cir. 2007); Gitimu v. Holder, 2009 WL 2998097, at *5 (8th Cir. Sept. 22,
2009). Because this court lacks jurisdiction to review the Board’s determination that
Mendoza-Mejia failed to prove his removal would cause an exceptional and extremely
unusual hardship to his spouse or child under 8 U.S.C. § 1229b(b)(1)(D), we also deny
review of his claim for cancellation of removal. See Zacarias-Velasquez, 509 F.3d at
434. Accordingly, Mendoza-Mejia’s petition is denied.
                        ______________________________




                                         -2-